 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY ARCEO,                                   No. 2:11-cv-2396 MCE KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    SOCORRO SALINAS, et al.,
15                       Defendants.
16

17          This action proceeds on plaintiff’s third amended complaint. Plaintiff has filed a second

18   motion for extension of time to file objections to the findings and recommendations. Plaintiff has

19   demonstrated good cause for a second extension of time, and such request is granted.

20          That said, the undersigned observes that in the request for second extension plaintiff

21   discusses the standards governing a motion for leave to amend. (ECF No. 84 at 5.) Although

22   plaintiff is correct that the Federal Rules contemplate granting leave to amend more liberally to

23   pro se plaintiffs, plaintiff has already been granted leave to amend on several occasions. On

24   March 18, 2016, the undersigned recommended that plaintiff not be granted further leave to

25   amend. (ECF No. 28 at 29.) Such recommendations were adopted in full. (ECF No. 31.)

26   Despite such order, plaintiff again sought leave to amend. Plaintiff was denied leave to amend by

27   the district court on July 24, 2017. (ECF No. 62.) In the underlying findings and

28   recommendations, the court expressly found that plaintiff failed to meet the standards necessary
 1   to warrant amendment in this case filed in 2011. (ECF No. 61 at 11-14.) Moreover, the pretrial

 2   motions deadline expired on March 30, 2018. (ECF No. 70.)

 3             Therefore, plaintiff is cautioned that although he is granted an extension of time in which

 4   to file objections, he is not granted leave to file an amended pleading. Rather, plaintiff is only

 5   granted an extension of time to file objections to the January 29, 2019 findings and

 6   recommendations addressing defendants’ motion for summary judgment. The time for seeking

 7   leave to amend in this 2011 case has expired.1

 8             Good cause appearing, IT IS HEREBY ORDERED that:

 9             1. Plaintiff’s second motion for an extension of time (ECF No. 84) is granted; and

10             2. Plaintiff is granted thirty days from the date of this order in which to file objections to

11   the January 29, 2019 findings and recommendations. No further extensions of time will be

12   granted.

13   Dated: March 29, 2019

14

15

16
     /arce2396.36b
17

18

19

20
21

22

23

24

25

26   1
       Plaintiff is reminded that although the court previously declined to recommend dismissal of this
27   action as a sanction for plaintiff’s violation of the court’s order (ECF No. 61 at 12), the court has
     discretion to impose such terminating sanctions should he continue to violate court orders. Local
28   Rule 110; Fed. R. Civ. P. 41(b).
                                                          2
